DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.
 
Response to Arguments
	Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive.

Applicant argues that the secondary reference, Howe (US 2014/0117571), contrary to examiner’s position, the heating half shells of Howe (paragraph [0118] – heater sleeves), do not serve in any substantial way for the support for the support of the cartridge, but rather serve to heat the injection molding material. One skilled in the art would not have used a cartridge of polymer between the heating half shells disclosed in Howe. Instead, Howe teaches that the cartridge used should be made of a pressure-resisting and heat-resisting material and should have a good heat conductivity.  (Applicant Remarks/Arguments dated 09/19/2022 pp. 3-4).
Examiner answers that while Howe teaches that the heater sleeves corresponding to upper and lower half shells, which may provide heat to the cartridge, they may also provide no heat at all and are configured to provide insulation (paragraph [0119]). Moreover, Howe discloses that the injector housing – 308, which includes the two heater sleeves – 410 and 411 that forms a cylindrical insulating cuff around the cartridge – 1102, also has a purpose of supporting the cartridge inserted into the injector housing (paragraphs [0118] [0120]).
	As to the argument that these half shells functioning as heater sleeves and are not applicable as prior art, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

	Applicant argues that the cartridge shown in Howe is also not in one piece, but has several components (Applicant Remarks/Arguments dated 09/19/2022 p. 4).
	Examiner refers to Fourt (US 2014/0180218 – see below) which discloses that a pressing cylinder configured as a cartridge is in one piece – (paragraph [0023]).

	Applicant argues that it would not have been obvious to replace the cartridges used in Doweidt (US 6,059,559), the primary reference, and Howe, the secondary reference, with a cartridge made of a polymer because the further reference, Fourt (US 2014/018218), which is a medicinal injection apparatus would never have been considered as a cartridge in an industrial injection molding machine according to Doweidt. Moreover, it is not the housing that receives the material to be injected, but rather it is the cylinder. The only mention of injection molding in Fourt concerns the production of the injection body and the housing itself. Otherwise there is no connection to the technical field for which the applicant’s feeding apparatus is directed.  (Applicant Remarks/Arguments dated 09/19/2022 pp. 4-5).
Examiner responds as to this argument that there is no teaching, suggestion, or motivation to combine Fourt with Doweidt, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Fourt is directed as a reference to the use of a polymer as the material used for the cartridge where one with ordinary skill in the art would be motivated because the polymeric cartridge can be produced in one piece by injection molding and is capable of being transparent (paragraph {0023]). 

 Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doweidt (US 6,059,559) in view of Howe (US 2014/0117571) and further in view of Fourt (US 2014/0180218), all of record.
	Regarding Claim 1, Doweidt discloses a feeding apparatus for feeding pasty masses (abstract, Col. 1: ll.61-64; Fig. 7 Col. 7: ll. 63-8:1 feed stock – 90), to an injection molding machine (Col.1: l.64), comprising:
	a pressing cylinder which receives the pasty mass (Fig. 2 Col. 4: ll.42-44 stock advancing cylinder – 91), and 
	a pressing plunger which is arranged axially in said pressing cylinder (Figs. 2, 6 Col. 4 ll.44-45 …having a central rod – 92 with stock advancing piston – 23 mounted upon its open end – 86) and presses the pasty mass out of a squeezing nozzle of the pressing cylinder (Fig. 1 Col. 9 ll. 25-28 Piston – 23 continues to move…to transfer – 53 until all feed stock – 90 is moved from cartridge – 70 
	wherein the pressing cylinder is configured as a cartridge which contains the pasty mass (Figs. 1, 5, 6 Col. 5: ll.8-13 receiving station – 54 means to receive ...of an elongated feed stock cartridge – 70 in position to receive stock advancing piston – 23 23 for ultimately forcing feed stock – 90 from cartridge – 70 through conduit- 40 to inlet port – 31), 
	
[AltContent: arrow][AltContent: textbox (Cartridge)]				
    PNG
    media_image1.png
    599
    350
    media_image1.png
    Greyscale

	and can be inserted exchangeably into a supporting housing which supports the cartridge on all sides (Fig.1, 5, 6 Col. 5:ll. 8-12 receiving station – 54 has means to receive – 55 one end – 71 of an elongated feed stock cartridge – 70) and is connected to an axial actuating drive for the pressing plunger (Fig. 6 Col. 4: ll.42-45 central rod – 92 with stock advancing piston – 23 ), which is situated in the cartridge (Col. 3:ll. 3-4 advance the piston into the cartridge…).
Moreover, Doweidt further discloses the supporting housing has a rigid, outer supporting cage, which is formed by the front closure plate (Figs. 2, 3 Col.4: ll. 15-21 support and guide rods – 67 operates to draw upper plate – 21 toward lower plate – 52), at least two tie rods which run parallel to the longitudinal axis of the supporting housing and are arranged outside the housing (Col. 4:ll.18-23 support and guide rods – 67,  and an abutment frame which runs parallel to the closure plates (Figs. 6, 7 14: .. exact reference point for the length of support and guide rod – 67 to ensure that upper plate – 21 is precisely located from bottom plate – 52) and to which the axial actuating drive, which displaces the push rod is fastened on the side, which faces away from the supporting housing (Fig. 1 Col. 9: ll.17-20 one end – 71 of cartridge – 70 rests upon circular register recess – 100 in lower plate – 52 with transfer piston – 23 being received in one end – 71).
	However, Doweidt does not disclose a supporting housing having a modular configuration having two half shells, which support the casing of the cartridge, nor does it disclose that the cartridge is produced from a polymer.

Howe discloses a reusable cartridge for injection molding (abstract) wherein the supporting housing supports the cartridge on all sides (Fig. 14 paragraph [0018] when closed, heater sleeves – 410 and 411 tightly surround a cuff the walls of the cartridge – 102)  is of modular configuration (paragraph [0039] housing means that has a proximal and distal end)  and has two half shells which support the casing of the cartridge (Fig. 14 paragraph [0118] injector housing – 308 sleeves – 410, 411 that form a cylindrical insulating cuff around the cartridge – 102)  and are connected to one another such that they can be folded open laterally and are articulated about a swivel axis which runs parallel to the longitudinal axis of the cartridge (Fig. 14 paragraph [0118] heater sleeve – 410 hinged to one side of the other heater sleeve – 411, ..are hinged together such that they can open and close), the receiving space for the cartridge, while Howe teaches that the heater sleeves corresponding to upper and lower half shells which may provide heat to the cartridge, it may also provide no heat at all and is configured to provide insulation (paragraph [0119]). Moreover, Howe discloses that the injector housing – 308, which includes the two heater sleeves – 410 and 411 that forms a cylindrical insulating cuff around the cartridge – 1102, also includes a purpose of supporting the cartridge inserted into the injector housing (paragraphs [0118] [0120]).

Howe further teaches that the receiving space is enclosed by the half shells (paragraph [0039] mounting means for attaching the barrel to the actuating means and receiving the barrel in the housing means; see also claim 2: …receiving the barrel in the housing sleeves), being delimited axially at the front and at the rear by closure plates (Figs 1, 2 paragraphs  [0075] end plug – 124 that may seal the proximal and distal ends of the cartridge – 102), and the front closure plate being provided with a passage opening for the squeezing nozzle of the cartridge (Figs. 1, 2 paragraph [0076] end plug – 124 may comprise an outlet – 126…which may be a nozzle), whereas the rear closure plate (Figs. 1, 2 paragraph [0081] on the distal end of the cartridge – 102) is provided with a passage opening for a push rod of the axial actuating drive (Fig. 9 on top of the movable base can be found the injection members, comprising an actuator – 304, a rod end – 408, the piston – 114), which push rod acts on the pressing plunger of the cartridge (Fig. 9 paragraph [0108] actuator – 304 or linear motion instrument, is used to drive the piston – 114). See Figs. 14-17 below:
	
    PNG
    media_image2.png
    587
    970
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have considered  a feeding apparatus for feeding pasty masses to an injection molding machine having a pressing cylinder configured as a cartridge supported by a supporting housing as disclosed by Doweidt, but would also consider that this supporting housing is of modular configuration and has two half shells supporting the casing of the cartridge, which can be opened and closed about a swivel axis parallel to the longitudinal axis while being delimited axially at the front and the rear by a closure plates, as disclosed by Howe. This would be advantageous because the half shells provide controlled heat to the cartridge while at the same time they can be opened to receive the cartridge and when closed the heated shells or sleeves tightly surround and cuff the walls of the cartridge (paragraph [0118]) to provide added heat or just insulation (paragraph [0119]).  
However, either Doweidt nor Howe disclose that the cartridge is produced from a polymer.

Fourt discloses a cartridge device with a reusable plunger assembly having a housing with latching elements to prevent plunger withdrawal (abstract). Fourt further discloses that this housing is injection molded in a single piece such as from a transparent plastic such as polycarbonate, with a substantially cylindrical external shape. (Figs. 2-6 paragraph [0023] housing – 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Doweidt and Howe to incorporate the teaching of Fourt whereby the cartridge of Doweidt and Howe with its pressing cylinder configured as a cartridge, would be produced from a polymer. 	One would be motivated to produce this from a polymer because this allows for injection molding in one piece and for transparency if required (paragraph [0023]).

Regarding Claim 4, the combination of Doweidt, Howe and Fourt  disclose all the limitations of Claim 1 and Howe further discloses whereby the upper half shell and lower half shell (Fig 14, paragraph [0118] sleeves – 410, 411) of the supporting housing are provided with connections which engage axially into one another on their end sides and those faces of the closure plates which face said end sides (Figs 15-17 paragraph [0126] a properly aligned injector cap – 400 causes the heater sleeves – 410 411 to form a cylindrical closure around the cartridge – 102) , and in that wherein the rear closure plate can be displaced axially relative to the supporting cage (paragraph [0126] axial twist causes cartridge – 102 to axially rotate thus causing stop tabs – 112 and 113 to rotate away from the locking plate tabs – 120 and 121, thus allowing longitudinal displacement of the piston – 114 within the cartridge – 102). On the other hand, while Howe teaches that the half shells are connected when the injector cap is locked to the injector housing and the cartridge is secured thus causing the sleeves to form a cylindrical closure around the cartridge (paragraph [0126), Howe does not explicitly state that the half shells (sleeves) are connected by tongue/groove connections engaged axially into one another on their end sides. 
However, it would have been obvious for one with ordinary skill in the art to use a tongue/groove connection to connect the half shells together rather than the connection with the closure plates alone because tongue and groove connections are well known in this prior art. See Felix (US 2004/0058032) (Fig. 4a paragraph [0026] a non-rotatable but axially moveable sliding joint, e.g. a tongue and groove joint).
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). See also MPEP 2141, 2143 §  I. F. Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. 

Regarding Claim 5, Doweidt, Howe and Fourt disclose all the limitations of Claim 1 and Doweidt further discloses after the insertion of the cartridge into the supporting housing, the push rod of the axial actuating drive can be connected by means of a locking apparatus first of all only to the rear closure plate (Fig. 6 4: 42-45 centrally disposed on bottom surface – 66 of lower plate – 52 is a stock advancing hydraulic cylinder – 91 having a central rod – 92 with stock advancing piston – 23 mounted upon its open end – 86) of the supporting housing and subsequently only to the pressing plunger of the cartridge (Fig. 3 4:55-59 stock advance cylinder – 91 is mounted square with rigid lower plate – 52 and has piston – 23 centrally disposed).

Regarding Claim 6, Doweidt, Howe and Fourt discloses all the limitations of Claim 1 and Howe further discloses whereby wherein the lower half shell of the supporting housing is fixed in an axially non-displaceable manner on the front closure plate (Figs. 15-17 paragraph [0125] sleeves – 410 in an open position injector cap -400 locked to the cartridge – 102 with the injector housing – 410 in a closed position), and in that wherein the upper half shell of the supporting housing is mounted in an axially displaceable manner on the supporting cage in the case of a closed supporting housing and an inserted cartridge (the axial twist cases the injector cap – 400 to be locked to the injector housing – 410 and thus secure the cartridge- 102; the axial twist causes the heater sleeves – 410 and 411 to form a cylindrical closure around the cartridge – 102).

Regarding Claims 7 and 8, Doweidt and Howe discloses all the limitations of Claim 1 and while Howe further discloses a cartridge alignment face on the coupling members on both the proximal and distal sides of the cartridge and what appears to be a groove on the face (Figs. 1, 3 paragraphs [0072] [0073] first and second cartridge alignment face – 108, 109), Fourt further teaches a circumferential groove around the outer circumference of the cartridge (Figs. 2-6 paragraph [0023] circumferential groove – 35 formed around the external periphery of the body portion adjacent top end – 33), which is adapted to allow for mounting to the reusable cartridge (plunger assembly). 	However, the complementary fastener components of this circumferential groove are not shown (paragraphs [0023] [0051] via not shown complementary fastener components; [and] …after which point the not shown fasteners acting with groove – 35 can be engaged by a user).
One with ordinary skill in the art would have recognized that the circumferential groove taught by Fourt that meets the circumferential driver groove recited in Claim 7 could have a variety of complementary fastener components, as Fourt clearly teaches, including a projection of some kind or, as in the case of an open supporting housing, a swivel plate, which swivel plate already fixes the correct axial position of the cartridge in relation to the upper half shell in the case of the insertion of the cartridge into the open supporting housing, could be applied into the circumferential groove that is disclosed by Fourt, and arranged on the inner side of the upper half shell of Howe, to engage the circumferential groove of Fourt. 
As evidenced by the Fourt prior art reference intentionally not stating this variety of complementary fastener component applied to the circumferential groove (see above Fourt citation), it would have been an obvious choice.  "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). See also MPEP 2141, 2143 § I.F. Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
 
Regarding Claim 9, Doweidt, Howe and Fourt discloses all the limitations of Claim 1, however, Doweidt is silent as to a distance measuring apparatus wherein, the push rod of the axial actuating drive is assigned a distance measuring apparatus which determines the respective axial position. However, Doweidt does disclose the presence of a proximity limit switch mounted to the stock advance cylinder that controls the upper limit when the top of the piston stroke is reached and a means to retract is actuated (Fig. 1 9:39-43). But, inherently, this actuation could not occur without some form of distance measuring apparatus in order to determine these top and bottom reference points of the piston stroke.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742